Case 1:19-cv-04647-NRB Document 25 Filed 07/22/20 Page 1 of12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YELTSIN BELTRAN,

Plaintiff,

- against - MEMORANDUM AND ORDER
19 Civ. 4647 (NRB)
CITY OF NEW YORK, Detective O’ LEARY,
and Detective BRIAN SHEA, individually
and in their official capacities as
New York City Police Officers,
Defendants.

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

Plaintiff Beltran brought this action under 42 U.S.C. § 1983
against the City of New York (the “City”) and two New York City
Police Department (“NYPD”) officers, alleging that defendants
maliciously prosecuted him in violation of his rights under the
United States Constitution. The officer defendants were dismissed
following plaintiffs’ failure to serve them. The City, which is
now the sole remaining defendant, moves for judgment on the
pleadings pursuant to Federal Rule of Civil Procedure 12(c). No
papers in opposition were filed. For the following reasons, the

City’s motion is granted on the merits.
Case 1:19-cv-04647-NRB Document 25 Filed 07/22/20 Page 2 of 12

I. Background!’

A. Arrest and Prosecution of Plaintiff

On September 25, 2013, two men (one later identified as
plaintiff) left the Bora Bora Club on University Avenue in Bronx
and crossed the street to approach a ramp leading up to 1551
University Avenue, where the victims were standing. Compl., Ex.
B (ECF No. 1-2) at 1.2 One of those two men asked the victims if
they were from the Sedgwick Houses. Id. As soon as the victims
responded, the offender took out a gun and started firing. Id.
One of the victims died as a result of the injury sustained by the
gunshot. Id. The other victim was shot once in his back but
survived. Id.

The survivor victim identified plaintiff as the offender both
in a photo array on October 7, 2013 and at a line-up on October
11, 2013. Id. at @ 18. Following the identification by the
victim, the NYPD officer defendants Detective Shea and Detective
O'Leary arrested plaintiff on October 11, 2013. Id. at 7 15. The
police subsequently charged plaintiff with murder and
manslaughter, alleging that, on September 25, 2013, plaintiff shot

a gun on two individuals in the vicinity of University Avenue in

Bronx, New York. Id. at @ 17. Plaintiff concedes that he was at

 

1 For purposes of this motion, we accept all factual allegations in
the complaint as true. Jaffer v. Hirji, 887 F.3d 111, 114 (2d Cir. 2018).
2 Exhibit B of the Complaint is the Assistant District Attorney’s

submission to the state court, recommending dismissal of the criminal case
against plaintiff.
Case 1:19-cv-04647-NRB Document 25 Filed 07/22/20 Page 3 of 12

the Bora Bora Club located in the vicinity of University Avenue in
Bronx at around 2 a.m. on September 25, 2013. Id. at @ 14.
Plaintiff was arraigned and remanded by a judge in the Bronx County
Criminal Court, id. at {@ 27, and a formal indictment was filed
against plaintiff on November 15, 2013. Id., Ex. B at l.

During the course of preparing the victim as a witness for
hearings and trial, the victim proffered some additional
information about the identification process to the Assistant
District Attorney. Id. at 7 19. First, while the victim was in
the hospital following the shooting, he did not identify plaintiff
from a six pack. Id., Ex. B at 1; id. at @ 20.3 Second, the
victim changed his recollection about another effort by the police
to obtain an identification from a photo array and surveillance
videos shown to him while he was recovering at his girlfriend’s
apartment. Id., Ex. B at 2; id. at 7 21.4

On May 23, 2016, the Bronx County District Attorney filed
with the court a recommendation to dismiss the charges against
plaintiff on the ground that, given the unavailability of an

independent source of identification, the prosecution would not be

 

3 Paragraph 20 of the Complaint reads, “The witness stated that while
recovering in the hospital a detective showed him a ‘six pack’ and the defendant
was not among any of the photos displayed.” The word “defendant” therein

appears to reflect a typographical error. Accordingly, we will regard the word
“defendant” as to denote “plaintiff” in resolving this motion.

4 The Complaint does not specify the dates of identification
procedures discussed in this paragraph.
Case 1:19-cv-04647-NRB Document 25 Filed 07/22/20 Page 4 of 12

able to establish the offender’s identity at trial. Id. at 7 28.°
Plaintiff was released from custody on the same day. Id. at @ 27.

B. Procedural History

Plaintiff commenced this action by filing a complaint
(“Complaint”) on May 20, 2019, three days shy of the expiration of
the statute of limitations. See ECF No. 1. By letter dated July
22, 2019, the Court informed the plaintiff’s counsel that the Court
would dismiss without prejudice the claims asserted against any
unserved defendants unless plaintiff served them by August 20,
2019, as required by the Federal Rule of Civil Procedure 4(m).
See ECF No. 13. Having received neither evidence of service nor
a request for an extension of time to serve, on August 20, 2019,
the Court dismissed the officer defendants for the plaintiff’s
failure to timely serve. See ECF No. 15. The City, now the sole
remaining defendant, had answered the Complaint on August 8, 2019.
See ECF No. 14.

An initial pretrial conference was scheduled for November 18,
2019. See ECF No. 17. On November 15, 2019, the City submitted
a letter, proposing a motion to dismiss the Complaint pursuant to
Federal Rule of Civil Procedure 12(c) and requesting the initial
pretrial conference be converted to a pre-motion conference. See

ECF No. 18. At the November 18, 2019 conference, the Court granted

 

5 The Assistant District Attorney’s reference to an “independent
source” may reflect New York law in such cases as People v. Chipp, 75 N.Y.2d
327, 335 (N.Y. 1990).
Case 1:19-cv-04647-NRB Document 25 Filed 07/22/20 Page 5 of 12

leave to the City to make the proposed motion, which was filed on
December 18, 2019. See ECF No. 20.

Pursuant to the briefing schedule set at the November 18,
2019 conference, plaintiff’s opposition to the City’s motion was
due January 24, 2020. After plaintiff failed to file an
opposition, Chambers reached out to plaintiff’s counsel on January
27 and 29, 2020, seeking an explanation for the failure. Despite
the outreach, no filing was forthcoming. Finally, on February 3,
2020, the Court issued an Order providing that, unless plaintiff
filed his opposition to the City’s motion by February 10, 2020,
the Court would consider the motion to be fully briefed and
unopposed. No opposition was ever filed. Therefore, the Court
deems this motion unopposed.

While the Court can only speculate as to why the case was not
pursued after it was filed, several disclosures by the City in
response to questions by the Court at the initial pretrial
conference may have played a role. First, the City stated that
records revealed, as would have been expected, that plaintiff’s
counsel was present at least for the line-up at which the victim
identified plaintiff. Second, defense counsel for plaintiff in
the state criminal case did not move for a Wade hearing to
challenge any identification of the plaintiff even though there
would have been no risk in so doing. Finally, while there were no

other witnesses, there was a videotape which supported the charges
Case 1:19-cv-04647-NRB Document 25 Filed 07/22/20 Page 6 of 12

against plaintiff. These disclosures obviously went a long way to
undermining the argument that the individual officers
unconstitutionally arrested plaintiff.

Even though plaintiff has essentially abandoned this case and
despite the merits issues that we have outlined, consistent with
Second Circuit law imposing an independent duty on the Court to
evaluate the sufficiency of pleadings on a Rule 12(c) motion, even
when the motion is unopposed, we proceed to do so. See McCall v.

Pataki, 232 F.3d 321, 322 (2d Cir. 2000).

Ir. Discussion
A. Legal Standards

1. Federal Rule of Civil Procedure 12(c)

 

On a motion for judgment on the pleadings pursuant to Federal
Rule of Civil Procedure 12(c), the Court accepts all factual
allegations in the complaint as true and draw all reasonable
inferences in the plaintiff’s favor. Jaffer v. Hirji, 887 F.3d
111, 114 (2d Cir. 2018). “To survive a Rule 12(c) motion, the
complaint must contain sufficient factual matter to ‘state a claim

to relief that is plausible on its face.’” Graziano v. Pataki,

 

689 F.3d 110, 114 (2d Cir. 2012) (quoting Bell Atl. Corp. v.

 

Twombly, 550 U.S. 544, 570 (2007)).
Case 1:19-cv-04647-NRB Document 25 Filed 07/22/20 Page 7 of 12

2. Pleading of Municipal Liability Claim

 

In general, municipalities “are not vicariously liable under

§ 1983 for their employees’ actions.” Connick v. Thompson, 563

 

U.S. 51, 60 (2011). Accordingly, to prevail on a § 1983 claim
against a municipality, a plaintiff must show that a municipal
policy or custom caused the deprivation of his constitutional

rights. Monell v. Dep’t of Soc. Serv., 436 U.S. 658, 690-91

 

(1978). “To hold a city liable under § 1983 for the
unconstitutional actions of its employees [i.e. Monell claim], a
plaintiff is required to plead and prove three elements: (1) an
official policy or custom that (2) causes the plaintiff to be
subjected to (3) a denial of a constitutional right.” Wray v.
City of New York, 490 F.3d 189, 195 (2d Cir. 2007) (citing Batista
v. Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983)). A plaintiff must
“demonstrate that, through its deliberate conduct, the
municipality was the ‘moving force’ behind the alleged injury.”

Roe v. City of Waterbury, 542 F.3d 31, 37 (2d Cir. 2008). “A

 

policy or custom may be established by any of the following: (1)
a formal policy officially endorsed by the municipality; (2)
actions or decisions made by municipal officials with decision-
making authority; (3) a practice so persistent and widespread that
it constitutes a custom through which constructive notice is
imposed upon policymakers; or (4) a failure by policymakers to

properly train or supervise their subordinates, such that the
Case 1:19-cv-04647-NRB Document 25 Filed 07/22/20 Page 8 of 12

policymakers exercised ‘deliberate indifference’ to the rights of

the plaintiff.” Moran v. County of Suffolk, 11 Civ. 3704(PKC),

 

2015 WL 1321685, at *9 (E.D.N.Y. Mar. 24, 2015) (collecting Second
Circuit cases).

B. Analysis

Plaintiff proffers several customs and the City’s failure to
properly train and supervise those officers as the predicate of
his Monell claim. We address each category of allegations in turn.

1. Customs and Practices

 

Plaintiff has failed to adequately plead any persistent and
widespread custom or practice within the New York Police Department
that can sustain his Monell claim. Plaintiff alleges four customs
and practices within the New York Police Department as the
predicate of his Monell claim: (1) “arresting persons known to be
innocent in order to meet ‘productivity goals’”; (2) “falsely
s[wlearing out criminal complaints and/or lying and committing
perjury during sworn testimony to protect other officers and meet
productivity goals”; (3) “discouraging police officers from
reporting the corrupt or unlawful acts of other officers”; and (4)
“retaliating against officers who report police misconduct.” See
Compl. Qf 32. Setting aside the conclusory recitals of alleged
customs and practices, plaintiff attempts to plead the existence

of such practices (some of which seem wholly unconnected to the
Case 1:19-cv-04647-NRB Document 25 Filed 07/22/20 Page 9 of 12

plaintiff’s Complaint) by citing a series of lawsuits involving
allegations of police misconduct. See Compl. WI 34, 35, 37.
However, almost all of the cases cited by plaintiff were
resolved by settlement without findings of fact. Citing various
lawsuits alleging police misconduct in various contexts alone is
insufficient to plead the existence of municipal policies. See

Jean-Laurent v. Wilkerson, 461 F. App’x 18, 22-23 (2d Cir. 2012);

 

see also Harris v. City of Newburgh, No. 16 Civ. 2731 (KMK), 2017

 

WL 4334141, at *5 (S.D.N.Y. Sept. 27, 2017) (“The Second Circuit
and the district courts within the Second Circuit have held that
a plaintiff's citation to a few lawsuits involving claims of
alleged constitutional violations is not probative of the
existence of an underlying policy by a municipality.”); Ortiz v.

Parkchester North Condominium, No. 16 Civ. 9646 (VSB), 2018 WL

 

2976011, at *6 (S.D.N.Y. Jun. 13, 2018) (“reference to other
lawsuits over the span of nearly two decades involving allegedly
Similar unlawful conduct without any allegations as to the ultimate
disposition of those lawsuits is insufficient to allege a practice
so widespread and persistent as to amount to a policy or custom.”).
The statements in the internal investigative reports and the public
concessions by former NYPD Commissioners in various settings that
plaintiff cites in the Complaint have only minimal, if any,
probative value as to the current existence of the alleged

practices given the temporal gap between those statements and
Case 1:19-cv-04647-NRB Document 25 Filed 07/22/20 Page 10 of 12

plaintiff’s allegations. See, e.g., Compl. WI 36(b) (citing a

statement in The Report of the Commission to Investigate

 

Allegations of Police Corruption and the Anti-Corruption

 

Procedures of the Police Department dated July 7, 1994); 37(d)

 

(citing former NYPD Commissioner Benjamin Ward’s testimony before
a State Senate Committee in 1985).6

2. Failure to Properly Train and Supervise

 

Plaintiff alternatively cites the City’s alleged failure to
properly train and supervise the New York City Police Department
officers as the predicate to his Monell claim. Specifically,
plaintiff alleges that the City has failed to properly train and
supervise the NYPD officers not to commit perjury or arrest persons
known to be innocent. The Second Circuit considered the same

theory in Walker v. City of New York, 974 F.2d 293 (2d Cir. 1992).

 

In Walker, the Second Circuit observed:

Walker’s argument misses a crucial step. It is not
enough to show that a situation will arise and that
taking the wrong course in that situation will
result in injuries to citizens. .. . City of Canton
[v. Harris, 489 U.S. 378 (1989),] also requires a
likelihood that the failure to train or supervise
will result in the officer making the wrong
decision. Where the proper response—to follow one’s
oath, not to commit the crime of perjury, and to
avoid prosecuting the innocent—is obvious to all
without training or supervision, then the failure to
train or supervise is generally not so likely to
produce a wrong decision as to support an inference

 

6 Because plaintiff has failed to plead the existence of any
widespread custom or practice, his Monell claim under the theory of the City’s
failure to intervene against the alleged customs and practices also fails. See
Compl. @ 32.

10
Case 1:19-cv-04647-NRB Document 25 Filed 07/22/20 Page 11 of 12

of deliberate indifference by city policymakers to
the need to train or supervise.

Id. at 299-300 (internal quotation marks omitted). Based on this
observation, the Second Circuit held that a municipality’s
policymakers could be deemed to display deliberate indifference
only “where there is a history of conduct rendering this assumption
untenable.” Id. at 300. The Second Circuit’s reasoning in Walker
equally applies here, and therefore, to plead a Monell claim in
this context, plaintiff has to allege sufficient facts that
demonstrate a history of similar conduct by the NYPD.’ However,
plaintiff has failed to do so because, as discussed above, mere
recitals of a series of settled lawsuits and outdated investigative
reports are insufficient to plead a requisite history of

misconduct.

III. Conclusion

For the foregoing reasons, defendant City’s motion for

 

judgment on the pleadings is granted. This Memorandum and Order
resolves ECF Docket Entry No. 20. The Clerk of Court is
7 The Second Circuit’s conclusion in Walker as to the sufficiency of

pleading does not apply here because of the Supreme Court’s decision in Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), which set a much higher pleading
standard than the one applied by the Second Circuit in Walker. Compare Twombly,
550 U.S. at 570 (the complaint must contain sufficient facts “to state a claim
to relief that is plausible on its face”) with Walker, 974 F.2d at 300 (“it
does not appear beyond doubt that [the plaintiff] cannot prove [a] set of facts
in support of his claim which would entitle him to relief.”).

 

 

11
Case 1:19-cv-04647-NRB Document 25 Filed 07/22/20 Page 12 of 12

respectfully directed to enter a judgment dismissing this case
with prejudice and close the case.

SO ORDERED.

Dated: New York, New York
July 22, 2020

 

 

UNITED STATES DISTRICT JUDGE

12
